DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on October 14, 2021.  These drawings are accepted.

Specification
The substitute specification filed October 14, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
the statement as to a lack of new matter under 37 CFR 1.125(b) is missing, 
a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).  It is noted that Applicant indicated that a marked-up copy was filed however no such copy could be located.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 1 and 2, “comprising following steps” should be changed to --comprising the following steps--.
In lines 3 and 4, “a elevation” should be changed to --an elevation--.
In line 30, “press” should be changed to “pressing”.
In line 43, “press” should be changed to “pressing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Claim 1 has been reproduced below and various issues indicated via bolded text. An explanation of said issues is located below the reproduction. These errors are not to be considered the only issues in the claims. Claim 1-8 should be reviewed in their entirety and any and all changes made.

1. A multi-level cross mining areas surface well pattern1 deployment method, comprising [the] following steps:
dividing a mine field of a coal mine into a plurality of stages according to a[n] elevation in parallel to a strike of the mine field, based on geological exploration data of the coal mine2; 
subdividing each stage in a strike of each stage into a plurality of mining areas each having an independent production system; 
drilling a first horizontal well from a location on a land surface corresponding to a junction H13 of a district rise coal pillar of a first mining area C14 in a first stage5 and an upper mine field boundary coal pillar, with a first horizontal section of the first horizontal well being drilled in a middle coal bed and extending to a junction H2 of a stage coal pillar between the first stage and a second stage6, and a left mine field boundary coal pillar; 
drilling a multilateral well from a location on the land surface corresponding to a junction H37 of the stage coal pillar between the first stage and the second stage, and the district rise coal pillar of the first mining area C1 in the first stage, with a vertical cavity well being arranged in a main borehole of the multilateral well, a second horizontal well being arranged in a branch borehole, and a second horizontal section being drilled in the middle coal bed and extending to a junction H4 of a district coal pillar8 between the first mining area C1 and a second mining area C2 in the first stage, and the upper mine field boundary coal pillar;
opening gas drainage pipe valves at surface ends of the first horizontal well and the multilateral well to allow simultaneous drainage of coal bed methane from a plurality of goafs on two sides of the district rise coal pillar through pipes for gas drainage, and recording gas drainage quantities Q1 and Q2 of the coal bed methane through the first horizontal well and the multilateral well per unit time at this time;
stopping gas drainage through the first horizontal well and closing a gas drainage pipe valve9 of the first horizontal well when a drainage quantity of the coal bed methane through the first horizontal well per unit time decreases to 20% of Q1;
opening a nitrogen injection pipe valve of the first horizontal well to inject liquid nitrogen into a first heat-insulating frost-cracking resistant steel pipe continuously and circularly by using a first anti-freezing circulating pump, and press[ing] the liquid nitrogen through small holes in a sleeve of the first horizontal section into coal and rock mass for fracturing; 
recovering nitrogen 12 hours later, and closing the nitrogen injection pipe valve of the first horizontal well;
opening the gas drainage pipe valve of the first horizontal well to allow drainage of the coal bed methane through a pipe for gas drainage of the first horizontal well again, and recording a drainage quantity Q3 of the coal bed methane per unit time in the first horizontal well at this time;
stopping gas drainage through the multilateral well and closing the gas drainage pipe valve of the multilateral well when the drainage quantity of the coal bed methane in the multilateral well per unit time decreases to 20% of Q2; 
opening a nitrogen injection pipe valve of the multilateral well to inject liquid nitrogen into a second heat- insulating frost-cracking resistant steel pipe continuously and circularly by using a second anti-freezing circulating pump, and press[ing] the liquid nitrogen through small holes in a sleeve of the second horizontal section into the coal and rock mass for fracturing; 
recovering the nitrogen 12 hours later, and closing the nitrogen injection pipe valve of the multilateral well;
opening the gas drainage pipe valve of the multilateral well to allow drainage of the coal bed methane through a pipe for gas drainage of the multilateral well again, and recording a drainage quantity Q4 of the coal bed methane per unit time in the multilateral well at this time;
stopping gas drainage through the first horizontal well and closing the gas drainage pipe valve of the first horizontal well when the drainage quantity of the coal bed methane per unit time decreases to 20% of Q3; and 
stopping gas drainage through the multilateral well and closing the gas drainage pipe valve of the multilateral well when the drainage quantity of the coal bed methane per unit time decreases to 20% of Q4;
sealing a borehole of the first horizontal well and the branch borehole of the multilateral well, reselecting a deflection point from a vertical section of the first horizontal well in the middle coal bed by using a directional drilling technique, drilling a third horizontal section to communicate with the vertical cavity well of the multilateral well, with the third horizontal section being drilled to slope down at an included angle of 5° to 10° with respect to a horizontal direction, and lowering a water draining pipe from a wellhead of the multilateral well; 
opening the gas drainage pipe valve of the first horizontal well to allow drainage of the coal bed methane through the pipe for gas drainage of the first horizontal well, and draining mine water from the middle coal bed through the water draining pipe of the multilateral well; and
closing the gas drainage pipe valve of the first horizontal well and stopping drainage of the coal bed methane when the drainage quantity of the coal bed methane per unit time decreases to 3 m3/min.

The phrase “multi-level cross mining areas surface well pattern deployment” in the preamble is considered unclear as it is unknown what is meant by “cross mining areas surface”.  Is the term “surface” indicating the earth’s surface or a surface in the mine?
It is unclear what is “based on geological exploration data”.  Is it the division of the mine field or the strike of the mine field?
It is unclear what the phrase “corresponding to a junction H1” is referring to.  Is it the “land surface” and if so how does a land surface correspond to a junction below the surface?  
Line 5 requires that the stages each be split into “a plurality of mining areas”.  As such, it is unclear if the recitation of “a first mining area” in line 8 is part of the plurality or a separate area in the first stage.
Line 3 requires that the mine filed be divided into “a plurality of stages”.  As such, it is unclear if the “first stage” in line 8 is one of those stages or a separate stage.  It is suggested that “a first stage” be changed to --a first stage of the plurality of stages--.
Line 3 requires that the mine filed be divided into “a plurality of stages”.  As such, it is unclear if the “second stage” in line 11 is one of those stages or a separate stage.  It is suggested that “a second stage” be changed to --a second stage of the plurality of stages--.
It is unclear what the phrase “corresponding to a junction H3” is referring to.  Is it the “land surface” and if so how does a land surface correspond to a junction below the surface?  
It is unclear if “district coal pillar” in line 17 is the same “district coal pillar” of line 7.  The pillar in line 7 is recites as being “of a first mining area C1” while the pillar of line 17 is recited as being between the first mining area C1 and the second mining area C2.  Is the first mining area C1 being required to both include a district coal pillar and be bordered by one or is this the same pillar?
Line 20 requires “opening gas drainage pipe valves”.  As such, it is unclear if the “gas drainage pipe valve” in lines 25 and 26 is one of the valves in line 20 or a separate valve.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Feng et al. (CN 105971563 A) discloses a method for extracting coalbed methane.  The method involves drilling a horizontal well 13 into areas of a coal mine Fig 1, 2.  A gas drainage pipe 1, secured to gas drainage valves 2, 3, is inserted into the horizontal well.  Once in place, the valves are opened to drain gas from the area of the coal mine until such time as the gas production amount falls by 20%.  Fluid is then injected through the pipe 1 to fracture the rock and coal surrounding the wells Fig 1, 2.  After the fracturing is complete, the valve are reopened to once again extract gas from the mine.  This is continued until the gas production falls by 20% at which time the valves are closed.  The coal and rock are fractured again and this process is repeated until gas production is reduced to 6m3/min.
Feng discloses all of the limitations of the above claim(s) except for also drilling a multilateral wellbore from which gas is also drained, using liquid nitrogen as the fracturing fluid and recovering nitrogen 12 hours after injection, and once gas production from the horizontal and multilateral wellbores fails below 20% after fracturing, sealing a borehole of the horizontal well and a branch borehole of the multilateral and drilling a new horizontal well from the borehole of the horizontal wellbore so that it communicates with the vertical portion of the multilateral wellbore.  Feng also fails to disclose draining water from the mine however this is considered old and well known.

Zhai et al. (US 2017/0175489) discloses using liquid nitrogen as fracturing fluid for the purposes of increasing gas flow in a coal mine gas drainage system Abstract.  The liquid nitrogen is allowed to gasify and then extracted when gas drainage of the mine begins.  As such, it would have been considered obvious to modify Feng to use liquid nitrogen as the fracturing fluid to fracture the coal and rock surrounding the horizontal well and extract it as nitrogen at a later time.

The prior art of record fails to disclose or suggest a coal mine gas drainage well system that includes both a horizontal well and a multilateral well, both of which are used to drain gas from different areas or stages of the mine, extracting the and sealing a borehole of the horizontal well and a branch borehole of the multilateral and drilling a new horizontal well from the borehole of the horizontal wellbore so that it communicates with the vertical portion of the multilateral wellbore as recited in the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/9/2022